Citation Nr: 0717108	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-38 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bulging discs, C4-C5 and C5-C6.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of fractures of the back, dorsal and lumbar spine 
T1, T12, L1, and L2, to include arthritis.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU rating).


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The issues of entitlement to an initial rating in excess of 
10 percent for bulging discs, C4-C5 and C5-C6, entitlement to 
service connection for bilateral carpal tunnel syndrome, and 
entitlement to a TDIU rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  Residuals of fractures of the back, dorsal and lumbar 
spine T1, T12, L1, and L2, to include arthritis, is 
manifested by severe limitation of lumbar spine motion with 
pain and tenderness on palpation, without objective evidence 
of neurological manifestations, a vertebra fracture, a 
demonstrable deformity of vertebral body, or ankylosis of the 
thoracolumbar spine or of the entire spine.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation, and no higher, for 
residuals of fractures of the back, dorsal and lumbar spine 
T1, T12, L1, and L2, to include arthritis, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), General Rating Formula for Diseases and 
Injuries of the Spine (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, in February 2003, the veteran filed a 
claim of entitlement to service connection for arthritis as 
secondary to his service-connected back disability, namely 
residuals of fractures of the back, dorsal and lumbar spine 
T1, T12, L1, and L2.  As such, in a March 2003 letter, sent 
to the veteran prior to the initial adjudication in February 
2004, he was advised as to the evidence necessary to 
substantiate his service connection claim.  The Board notes 
that, in the February 2004 rating decision, the RO denied 
entitlement to a rating in excess of 20 percent for residuals 
of fractures of the back, dorsal and lumbar spine T1, T12, 
L1, and L2, to include arthritis.  The Board notes that such 
rating decision, while denying a rating in excess of 20 
percent for the veteran's service-connected back disability, 
added his claimed arthritis as part of the disability.  
Therefore, the veteran's claim of entitlement to service 
connection for arthritis was technically granted.  Even so, 
the veteran has appealed with regard to the currently 
assigned disability rating for his service-connected back 
disability.  As such, in a March 2006 letter, the veteran was 
advised of the evidence necessary to establish a disability 
rating and his claim was readjudicated in a November 2006 
supplemental statement of the case.  

However, as the veteran was not notified of the evidence 
necessary to substantiate his increased rating claim prior to 
the issuance of the February 2004 rating decision, the Board 
notes that failure to provide pre-adjudicative notice of any 
of the four elements is presumed to create prejudicial error.  
See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders, slip op. at 
14; see also Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The March 2006 letter informed the veteran 
of the evidence necessary to substantiate his increased 
rating claim and, thereafter, the veteran submitted 
additional medical reports relevant to the current severity 
of his back disability.  Such new evidence was considered in 
the November 2006 supplemental statement of the case.  
Therefore, the Board finds that a reasonable person could be 
expected to understand that what evidence was necessary in 
order to show entitlement to an increased rating.  Moreover, 
his claim was readjudicated after he submitted additional 
evidence.  For these reasons, the Board concludes that the 
failure to provide a fully VCAA compliant notice prior to the 
initial adjudication in February 2004 was harmless, and that 
to decide the appeal would not be prejudicial to the veteran.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b). In this regard, the March 2003 and 
March 2006 letters advised him of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Moreover, while the March 
2003 letter addressed the service connection aspect of the 
veteran's original claim, the March 2006 letter notified the 
veteran of the evidence necessary to establish entitlement to 
an increased rating.  Pertinent to the fourth element, the 
Board notes that neither the March 2003 letter nor March 2006 
letter specifically informed the veteran of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertains to the claim.  As indicated previously, failure 
to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders; Simmons, supra.  However, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  The March 2003 and 
March 2006 letters advised him to notify VA of any additional 
information or evidence that he believed would support his 
claims, and if he had additional records he could send them 
to VA, thus effectively notifying him to send any additional 
relevant information.  Therefore, the Board finds that a 
reasonable person could be expected to understand that he 
should submit any relevant evidence during the development of 
the claim.  For these reasons, the Board concludes that the 
failure to provide a fully VCAA compliant notice was 
harmless, and that to decide the appeal would not be 
prejudicial to the veteran.

Moreover, in the March 2006 letter, the veteran was provided 
with additional notification pertinent to the evidence 
necessary to substantiate a disability rating and an 
effective date for the disability now on appeal in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For these reasons, to decide the appeal would not be 
prejudicial to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, private 
medical records, VA treatment records, and July 2003 and 
September 2005 VA examination reports were reviewed by both 
the AOJ and the Board in connection with adjudication of the 
veteran's claim.  He has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claim.  The Board notes that the 
veteran reported in a May 2004 VA treatment record that he 
had a pending claim for disability benefits from the Social 
Security Administration (SSA).  Such records are not 
contained in the claims file; however, as the veteran was 
most recently examined by VA in September 2005 in order to 
determine the current nature and severity of his service-
connected back disability and such SSA records would be dated 
prior to May 2004, the Board finds that a remand to obtain 
such records is not necessary.  See Francisco v. Brown, 
7 Vet. App. 55 (1994) (holding that in an increased rating 
case the present disability level is the primary concern and 
past medical reports do not take precedence over current 
findings).  The Board also notes that the veteran was 
provided with VA examinations in July 2003 and September 2005 
in order to adjudicate his claim.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to adjudicate the veteran's claim without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). 

The veteran is service-connected for residuals of fractures 
of the back, dorsal and lumbar spine T1, T2, L1, and L2, to 
include arthritis, evaluated as 20 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5292, effective January 
17, 2002.  He contends that his back disability is more 
severe than the currently assigned rating and, as such, an 
increased evaluation is warranted.

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg.  33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).  

However, as the veteran's claim was pending at the time of 
the regulatory amendments, he is entitled to the application 
of the criteria most favorable to his claims.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  

As the veteran's back disability includes degenerative disc 
disease, both the September 2002 and September 2003 
amendments are applicable to evaluating such disability.  In 
this regard, the Board notes that a December 2004 MRI from 
Good Samaritan Hospital showed interval progression of disc 
disease at L2-L3, moderate narrowing of the left neural 
foramen at L2-L3,and mild narrowing of the right neural 
foramen, with the remained of the multilevel degenerative 
disc changes remaining stable.  Also, in October 2006, an MRI 
from the Dayton Outpatient Center showed multilevel 
discogenic disease with facet arthropathy.  As such, the 
Board notes that the February 2004 rating decision, September 
2004 statement of the case, and December 2004, June 2005, and 
November 2006 supplemental statements of the case advised him 
of the regulations in effect prior to September 2002, as of 
September 2002, and as of September 2003.  Such documents 
also considered his back disability under all applicable 
criteria.  Therefore, there is no prejudice in the Board 
considering the regulation changes in adjudicating the 
veteran's rating claim.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under all sets of regulations, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.   

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 20 percent 
rating is warranted where there is moderate intervertebral 
disc syndrome with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

Such rating criteria allows for a 100 percent disability 
rating for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement; 
abnormal mobility requiring a neck brace (jury mast) warrants 
a 60 percent disability evaluation.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  

Favorable ankylosis of the lumbar spine warrants a 40 percent 
disability rating and unfavorable ankylosis of the lumbar 
spine warrants a 50 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).  Moderate limitation of 
motion of the lumbar spine warrants a 20 percent disability 
rating.  Severe limitation of motion of the lumbar spine 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position warrants a 20 percent disability rating.  
Severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 
	
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2006).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected back disability.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco, supra. 

The Board finds that the veteran is entitled to a 40 percent 
rating for his back disability as such is manifested by 
severe limitation of lumbar spine motion with pain and 
tenderness on palpation, without objective evidence of 
neurological manifestations, a vertebra fracture, a 
demonstrable deformity of vertebral body, or ankylosis of the 
thoracolumbar spine or of the entire spine.

The Board notes that in April 2003 and May 2004, VA treatment 
records show that there was radiographic evidence of 
arthritis in the veteran's back.  Diagnostic Code 5003 
provides that arthritis is to be evaluated based on 
limitation of motion of the affected joint.  As such, the 
veteran is currently rated under Diagnostic Code 5292, 
pertinent to limitation of lumbar spine motion.  In this 
regard, the evidence of record reflects that, in an April 
2003 VA treatment record, it was noted that the veteran's 
lumbar spine range of motion was markedly limited in all 
directions due to pain.  Also, at his July 2003 VA 
examination, the veteran deferred range of motion testing of 
the lumbar spine, but the examiner did note obvious 
discomfort with motion.  There was also tenderness with 
palpation of the lower thoracic spine and into the lumbar 
area as well as tenderness with palpation to the left 
paravertebral muscles from the occipital area down to the 
lumbar spine and into the sacral area.  In May 2004, VA 
treatment records show that the veteran had moderate deficits 
in flexion of the low back and major deficits in extension, 
bilateral sidebending, and bilateral rotation of the low 
back.  Also, at his September 2005 VA examination, the 
veteran made an attempt at forward flexion in the zero to 20 
degree range.  He was unable to do any lateral bending or 
extension.  The examiner stated that he was unable to 
evaluate the remainder of back range of motion further due to 
the veteran's inability to comply.  As the veteran's forward 
flexion was limited to 20 degrees with pain and he was unable 
to lateral bend or extend, the Board finds that such 
limitation of range of motion more nearly approximates 
severe, as opposed to moderate.  See DeLuca, supra.  
Therefore, the Board finds that the veteran is entitled to a 
40 percent disability rating under Diagnostic Code 5292.  

The Board finds that the veteran is not entitled to a 
separate evaluation under Diagnostic Code 5295 pertinent to 
lumbosacral strain.  Specifically, while the veteran has 
symptoms indicative of severe lumbosacral strain, such as 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, and abnormal 
mobility on forced motion, such symptoms are contemplated in 
his assigned 40 percent evaluation under Diagnostic Code 
5292.  See Esteban, supra.  Therefore, the veteran is not 
entitled to a separate rating under Diagnostic Code 5295.

Diagnostic Code 5285 (2003) referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture, despite the fact that the veteran's service-
connected disability is phrased in terms of residuals of 
fractures.  Specifically, in July 2003, VA treatment records 
noted that X-rays of the lumbar and thoracic spines done in 
May 2002 and April 1999, respectively, revealed no fractures.  
Moreover, under Diagnostic Code 5285, the veteran is not 
entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the lumbar spine, albeit severely 
limited.

While the veteran's back disability was initially evaluated 
under a diagnostic code pertinent to limitation of lumbar 
spine motion, he has demonstrated disc involvement, as noted 
previously.  As such, the Board has additionally considered 
whether he is entitled to a rating in excess of 40 percent 
under the rating criteria pertinent to intervertebral disc 
syndrome.  

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that the veteran is not entitled to a rating 
in excess of 40 percent as the evidence of record fails to 
demonstrate pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  
Specifically, while the veteran has complained of chronic low 
back pain with occasional radiation into the left leg, there 
is no objective evidence of neurological involvement.  

In particular, at his July 2003 VA examination, the veteran 
complained of lumbar pain, which he described as dull, 
tingling, burning, and inconstant, that traveled into the 
left inguinal area as well as the left posterior leg down 
into the foot.  He also complained of pain radiating into the 
right lumbar area, but not traveling down the leg.  However, 
there did not appear to be any active spasm and no obvious 
weakness when comparing muscle strength to the right and left 
lower extremities.  Also in July 2003, a nerve conduction 
study revealed normal studies and it was concluded that there 
was no electrophysiologic evidence of a left lumbosacral 
radiculopathy.  In April 2004, VA treatment records show that 
the veteran had chronic low back pain, but there were no 
neurological deficits identified on examination.  
Additionally, the neurologist noted that, upon a review of a 
CT scan of the lumbar spine, there was no nerve root 
impingement at the anatomical site of reported pain. In 
September 2005, the veteran again complained of weakness, 
numbness, and tingling of the left side of his body.  
However, upon physical examination, the examiner noted that, 
while the veteran stated that he had decreased sensation to 
light touch throughout the left lower extremity, he 
appreciated light touch and the examiner further found no 
focal neurologic deficits.  Therefore, the Board finds that 
the veteran is not entitled to a rating in excess of 40 
percent under the pre-September 2002 rating criteria 
pertinent to intervertebral disc syndrome.  

Pertinent to the criteria relevant to evaluating 
intervertebral disc syndrome, effective September 2002, 
evaluated under Diagnostic Code 5293, the Board first notes 
that there is no evidence of record indicating incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician, as defined by Diagnostic Code 5293.  
As such, for reasons described below, combining orthopedic 
and neurologic manifestations will result in the higher 
evaluation for the veteran's back disability.  

Regarding chronic orthopedic manifestations of the veteran's 
back disability, as indicated previously, the medical 
evidence of record supports a 40 percent evaluation under 
Diagnostic Code 5292 for severe limitation of lumbar spine 
motion with pain.  Pertinent to chronic neurologic 
manifestations, as discussed in detail previously, there is 
no objective evidence of radiculopathy or neurological 
defects, despite the veteran's complaints of radiating pain.  
Therefore, the Board finds that the veteran is not entitled 
to a rating in excess of 40 percent for his service-connected 
back disability under Diagnostic Code 5293, effective 
September 2002.

Under the General Rating Formula, the Board finds that the 
veteran is not entitled to an evaluation in excess of 40 
percent.  In this regard, while the evidence of record 
supports a 40 percent rating as the veteran has forward 
flexion of the thoracolumbar spine to less than 30 degrees, 
such fails to demonstrate unfavorable ankylosis of the 
thoracolumbar or entire spine so as to warrant a 50 or 100 
percent rating, respectively.  Moreover, as there is no 
evidence that the veteran has incapacitating episodes as a 
result of his back disability, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is inapplicable. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher rating for the veteran's service-connected back 
disability as a review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.  

Therefore, based on the preceding evidence, the Board finds 
that the veteran's back disability results in severe 
limitation of lumbar spine motion with pain and tenderness on 
palpation and, as such, he is entitled to a 40 percent rating 
for residuals of fractures of the back, dorsal and lumbar 
spine T1, T12, L1, and L2, to include arthritis.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003), General Rating Formula for Diseases and Injuries of 
the Spine (2006). 

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected back disability present 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
disability do not result in a marked functional impairment in 
a way or to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A 40 percent rating for residuals of fractures of the back, 
dorsal and lumbar spine T1, T12, L1, and L2, to include 
arthritis, and no higher, is granted, subject to the laws and 
regulations governing the payment of monetary awards.


REMAND

A remand is necessary in order to further develop the 
veteran's claims of entitlement to an initial rating in 
excess of 10 percent for bulging discs, C4-C5 and C5-C6, 
entitlement to service connection for bilateral carpal tunnel 
syndrome, and entitlement to a TDIU rating. 

Initially, the Board notes that there appears to be 
outstanding records from SSA that have not been requested or 
obtained.  As noted in the preceding section, a May 2004 VA 
treatment record reflects that the veteran had a pending 
claim for SSA disability benefits.  There are no records from 
SSA contained in the claims file.  Therefore, on remand, any 
determination pertinent to the veteran's claim for SSA 
benefits, as well as any medical records relied upon 
concerning that claim should be requested from SSA.  

Also, the Board notes that in July 2004 a VA rehabilitation 
counselor indicated that the veteran had a serious employment 
handicap and had been participating in an evaluation since 
November 2003.  The counselor stated that, based on his 
participation in the program, the veteran now accepted the 
fact that he is not capable of maintaining employment.  An 
attached rehabilitation record shows that the veteran had the 
following vocational impairments: difficulty standing, 
sitting, and/or walking for long periods of time; difficulty 
with short term memory; depression; need for on-going medical 
intervention.  It was also noted that he difficulty in 
dealing with stress and in processing verbal or written 
information.  Such record showed that he had limitations 
imposed by his service-connected back disability and 
nonservice-connected brain trauma, depression, and carpal 
tunnel syndrome.  The veteran's full vocational 
rehabilitation folder is not included in the claims file and 
as such is relevant to the question of whether the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, it 
should be obtained and associated with the claims file.  

Moreover, as indicated in the preceding section, the Board 
granted a 40 percent evaluation for the veteran's service-
connected back disability.  He is also currently in receipt 
of a 10 percent disability rating for service-connected 
bulging discs, C4-C5 and C5-C6.  As such, a contemporary 
examination is needed to properly determine the impact of the 
veteran's service-connected disabilities on his 
employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

Finally, the VCAA is applicable to the claims now before the 
Board.  In March 2003 and March 2006 letters, the veteran was 
advised of the evidence necessary to substantiate his claims 
as well as his and VA's respective responsibilities in 
obtaining such evidence.  The March 2006 letter also advised 
him of the type of evidence that is needed to establish both 
a disability rating and an effective date for the 
disabilities on appeal in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the letters did 
not request that the veteran provide any evidence in his 
possession that pertains to his claims as required by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, 
this remand for substantive development will also enable VA 
to provide appropriate notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that requests that he send any evidence 
pertinent to his claims to VA.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a VCAA 
notice letter that requests that he submit 
any evidence in his possession that 
pertains to his claim in accordance with 
Pelegrini, supra.  

2.  The veteran's vocational 
rehabilitation folder should be obtained 
and associated with the claims file.

3.  Any determination pertinent to the 
veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be requested 
from SSA.  A response, negative or 
positive, should be associated with the 
claims file.

4.  After the above has been accomplished, 
the veteran should be afforded a VA 
examination conducted by the appropriate 
physician in order to determine the impact 
his service-connected neck and back 
disabilities have on his employability.  
The claims file must be made available to 
and be reviewed by the examiner.  The 
examiner should offer an opinion 
addressing the degree of industrial 
impairment resulting from the veteran's 
neck and back disabilities, to include 
what types of employment activities would 
be limited due solely to the veteran's 
service-connected neck and back 
disabilities, exclusive of any other 
nonservice-connected physical or 
psychiatric impairment, to include whether 
it renders the veteran unemployable.  The 
rationale for all opinions expressed must 
be provided.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claims 
should be readjudicated.  The entirety of 
the evidence should be considered.  If the 
claims remain denied, the veteran should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


